PER CURIAM:
This claim was originally filed in the name of Mark G. Robertson, but when the testimony revealed that the automobile in question, a 1980 Plymouth Champ, was titled in the name of Brenda Brown Robertson, the claimant amended the style of the claim to reflect that fact.
Mark G. Robertson, claimant’s husband, was driving on Route 41 in Raleigh County, West Virginia, when a rock rolled in front of the vehicle, damaging the transaxle, fuel tank, and exhaust system. The incident occurred on March 21,1983, at approximately 5:30 a.m. Cost of repair to the vehicle amounted to $795.00. Mr. Robertson testified that he saw the rock when it entered the roadway, but was unable to stop or avoid hitting it. He stated that he was aware of other rock falls along Route 41, which he travelled daily to work.
The State is neither an insurer nor a guarantor of the safety of motorists traveling on its roadways. The unexplained falling of a rock or boulder into a highway, without a positive showing that respondent knew or should have anticipated damage to property, is insufficient to justify an award. Hammond v. Department of Highways, 11 Ct.Cl. 234 (1977). Darrell Hypes, an employee of respondent’s Lookout Garage, testified that there had been no complaints of rock falls on Route 41 on March 21, 1983. The Court, therefore, concludes that claimant has not shown, by a preponderance of the evidence, any negligence on the part of respondent to justify an award in this claim.
Claim disallowed.